                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DMSION
                                    No. S:17-CV-329-D


ADAN LOPEZ, et al.,                        )
                                           )
                          Plaintiff,       )
                                           )
                v.                         )                      ORDER
                                           )
HAM FARM, LLC,                             )
f/k/a Ham Farms, Inc., et al.,             )
                                           )
                          Defendants.      )


       On March 12, 2020, plaintiffs moved for a court -hosted status conference [D.E. 10S]. The

motion [D.E. 10S] is GRANTED. The court refers this case to United States Magistrate Judge

Numbers for a status conference. ·Judge Numbers will notify the parties how he wishes to proceed

concerning the status conference, and the date on which it will be held.

       SO ORDERED. This_!!_ day of March 2020.




                                                     JSC.DEVERID
                                                     United States District Judge
